Aappeal from an order punishing a judgment debtor for contempt in failing to obey an order directing him to pay the sum of four dollars a week in payment of two certain judgments, pursuant to the provisions of section 793 of the Civil Practice Act, and fining Mm the amount of the judgments, although he was in default in the sum of eight dollars at the time the motion to punish for contempt was brought on for hearing. Order modified by reducing the amount of the fine to eight dollars, wMch was the actual loss or injury to the judgment creditors at the time of the hearing of the motion, and by providing that the judgment debtor may purge Mmself of such contempt by paying the amount of the fine, as herein reduced, within five days from the entry of the order hereon. The paragraph of the order numbered seventh is modified in accordance with the foregoing. As so modified, the order is affirmed, without costs. TMs was the limit, of the fine that could be imposed pursuant to the provisions of section 773 of the Judiciary Law. (Consumer’s Poultry Dealers Corp. v. Podberesky Bros., Inc., 244 App. Div. 754; Fall Brook Coal Co. v. Hecksher, 42 Hun, 534; Moffat v. Herman, 116 N. Y. 131.) Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur. Settle order on notice.